NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

ENDO PHARMACEUTICALS INC., GRUNENTHAL
                   GMBH,
         Plaintiffs-Cross-Appellants

                           v.

 TEVA PHARMACEUTICALS USA, INC., ACTAVIS
 INC., ACTAVIS SOUTH ATLANTIC LLC, WATSON
       PHARMACEUTICALS, INC., AMNEAL
    PHARMACEUTICALS OF NEW YORK, LLC,
    ROXANE LABORATORIES, INC., AMNEAL
        PHARMACEUTICALS, LLC, THORX
  LABORATORIES, INC., BARR LABORATORIES,
         INC., RANBAXY, INC., RANBAXY
         PHARMACEUTICALS, INC., SUN
  PHARMACEUTICAL INDUSTRIES, LTD., IMPAX
              LABORATORIES, INC.,
                Defendants-Appellants
               ______________________

2015-2021, 2015-2022, 2015-2023, 2015-2024, 2015-2025,
2015-2026, 2015-2028, 2015-2031, 2015-2033, 2015-2034,
2015-2035, 2015-2041, 2015-2042, 2015-2046, 2015-2047,
2015-2049, 2015-2059, 2015-2060, 2016-1025, 2016-1060,
                2016-1117, 2016-1118
               ______________________

   Appeals from the United States District Court for the
Southern District of New York in Nos. 1:12-cv-08060-
TPG-GWG, 1:12-cv-08115-TPG-GWG, 1:12-cv-08317-TPG-
2     ENDO PHARMACEUTICALS INC.   v. TEVA PHARMACEUTICALS
                                                 USA, INC.


GWG,     1:12-cv-08985-TPG-GWG,      1:13-cv-00435-TPG-
GWG, 1:13-cv-00436-TPG-GWG, 1:13-cv-03288-TPG, 1:13-
cv-04343-TPG, 1:13-cv-08597-TPG, Senior Judge Thomas
P. Griesa.
                 ______________________

                     ON MOTION
                 ______________________

PER CURIAM.
                        ORDER
    In this action, Grünenthal GmbH appealed the U.S.
District Court for the Southern District of New York’s
judgments related to Grünenthal’s U.S. Patent Nos.
8,114,383 and 8,309,060. We initially granted Grünen-
thal’s motion to stay its appeals, pending two specific
actions by the U.S. Food and Drug Administration that
Grünenthal argued were likely to moot its appeals.
See generally Docket Nos. 197, 203, 230. Grünenthal then
moved to extend the stay, reasoning that neither of those
actions had materialized. See generally Docket No. 230.
We exercised our discretion to lift the stay, then dismissed
Grünenthal’s appeals without prejudice.           See Endo
Pharm. Inc. v. Teva Pharm. USA, Inc., —F. App’x—, No.
2015-2021, 2018 WL 2230923, at *1 n.1 (Fed. Cir. May 16,
2018).
    Grünenthal now moves to: (1) vacate the district
court’s judgments deciding issues related to its two pa-
tents; and (2) remand to the court with instructions to
dismiss all claims and defenses related to those patents
consistent with vacatur. See generally Docket No. 233.
Grünenthal also conditionally moves to extend the dead-
line to file its petition for panel rehearing and/or rehear-
ing en banc. See generally Docket Nos. 239, 242. Kashiv
Pharma, LLC, not a party to the appeals, moves for leave
ENDO PHARMACEUTICALS INC.   v. TEVA PHARMACEUTICALS      3
USA, INC.


to intervene to oppose Grünenthal’s motion for vacatur.
See generally Docket No. 237.
   Upon consideration thereof,
   IT IS ORDERED THAT:
   (1) We vacate our dismissal of Grünenthal’s ap-
   peals and reinstate them.
   (2) We remand the appeals to the district court
   for the limited purpose of its consideration of
   Grünenthal’s motion for vacatur. We retain juris-
   diction so that any of the parties may seek appel-
   late review by notifying the Clerk of the Court
   within thirty days of entry of the district court’s
   decision on remand. Grünenthal’s appeals are
   held in abeyance pending the resolution of its mo-
   tion for vacatur by the district court.
   (3) We deny Grünenthal’s conditional motions
   and Kashiv’s motion.


                                  FOR THE COURT

 June 29, 2018                    /s/ Peter R. Marksteiner
     Date                         Peter R. Marksteiner
                                  Clerk of Court